Appeal Dismissed and Memorandum Opinion filed May 9, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00332-CR

                       ANA MARIA MEDINA, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1533756

                          MEMORANDUM OPINION

      The trial court convicted appellant, Ana Maria Medina, in July 2017 of the
third-degree felony offense of injury to an elderly individual. This court affirmed her
conviction on October 9, 2018. See Medina v. State, No. 14-17-00638-CR, 2018 WL
4869504 (Tex. App.—Houston [14th Dist.] Oct. 9, 2018, no pet.) (not designated for
publication).

      On December 18, 2018, appellant filed a second notice of appeal from her
conviction. We dismissed that appeal for lack of jurisdiction. See Medina v. State,
No. 14-18-01109-CR, 2019 WL 190900 (Tex. App.—Houston [14th Dist.] Jan. 15,
2019, no pet.) (mem. op.) (per curiam) (not designated for publication).

      Appellant subsequently filed three more notices of appeal in the trial court, on
January 16, 2019, February 5, 2019, and April 12, 2019, respectively. Each notice
of appeal appears to challenge the evidence underlying appellant’s conviction. Also
included in the clerk’s record are (1) a handwritten document entitled “Motion to
Reduce State Jail Felony to Misdemeanor Conviction,” filed January 16, 2019, and
(2) an order signed February 25, 2019, releasing appellant from an intermediate
sanction facility.

      No authority grants us jurisdiction over a subsequent direct appeal from a
conviction after we have affirmed that conviction. It does not appear appellant is
trying to appeal the order releasing her from an intermediate sanction facility. There
is no other appealable order in the record.

      Accordingly, we DISMISS this appeal.

                                   PER CURIAM

Panel consists Justices Wise, Jewell, and Hassan.




                                          2